                   UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA
________________________________________________________________
AILEEN LOPEZ                   :
                               :     No.
     v.                        :
                               :     JURY TRIAL DEMAND
REFOCUS EYE HEALTH OF PA, P.C.:
________________________________________________________________


                        CIVIL ACTION COMPLAINT


    COMES NOW, Plaintiff, by counsel, and complains of

defendant as follows:



                             JURISDICTION

    1.   This matter has federal jurisdiction pursuant to the

Family and Medical Leave Act of 1993 (hereinafter “FMLA”), 29

U.S.C. Section 2601, et seq., and the Emergency Paid Sick leave

Act of the Families First Coronavirus Response Act, Division E,

Section 5102, et seq. of Public Law No. 116-127(03/18/20200

(hereinafter “EPSL”)



                               PARTIES

    2.   Plaintiff Aileen Lopez resides at 4316 Cloud Street,

Philadelphia, PA 19124.

    3.   Defendant, Refocus Eye Health of PA, P.C., is a

professional corporation with a place of business located at

5001 Frankford Avenue, Philadelphia, PA 19124.
    4.    On or about January 12, 2012, plaintiff commenced

Employment with defendant as a Phone Operator.

    5.    Defendant employs 50 or more people within a 75 mile

radius of plaintiff’s work site which is located at 5001

Frankford Avenue, Philadelphia, PA 19124.

    6.    Defendant employs less than 500 people.

    7.    On May 14, 2020, plaintiff felt ill when she woke up so

she called out sick from her employment with defendant.

    8.    On May 14, 2020, plaintiff went to see her primary

doctor at GPHA Frankford Health Center and complained of

symptoms including fever, headaches, runny nose, stomach

problems and malaise.

    9.    Given her symptoms indicated that she possibly suffered

from COVID-19 during the start of the COVID-19 pandemic, her

primary physician directed her to self-quarantine and to be

tested for COVID-19.

    10. On May 14, 2020, plaintiff scheduled an appointment for

COVID-19 testing to take place on May 19, 2020 at a facility

recommended by her physician.

    11.   Later on May 14, 2020, plaintiff notified her manager,

Dawn Haberle that she was directed by her doctor to self-

quarantine until at least when her test results came back,

because she was suffering from symptoms of COVID-19 and was

suspected of possibly suffering from COVID-19.
    12.   Thus plaintiff notified defendant that she would be on

leave from work for more than 4 consecutive days because she was

suffering symptoms of a health condition, and was directed by a

physician to self-quarantine and undergo testing to determine if

she was suffering from COVID-19— a serious health condition.

    13.   Plaintiff provided ample notice to defendant to alert

defendant that she was requesting FMLA protected leave.

    14.   Plaintiff provided ample notice to defendant to alert

defendant that she was requesting leave pursuant to the EPSLA

while due to a doctor’s recommendation that she self-quarantine.

    15.   Plaintiff’s test results came back negative for COVID-

19 on May 26, 2020 (12 days after her leave commenced), but she

continued to suffer from symptoms including headaches runny nose

and stomach problems and fever.

    16.   The continuing symptoms reported by the plaintiff to

her physician caused her physician to believe that plaintiff’s

negative test results for COVID-19 could possibly have been a

false negative.

    17.   In an abundance of caution, on or about May 26, 2020,

plaintiff’s physician directed plaintiff to undergo a second

test to rule out COVID-19 and directed her to remain on self-

quarantine.
    18.     Notwithstanding her negative COVID-19 results,

plaintiff continued to be disabled from work due to her symptoms

which also indicated a serious health condition.

    19.     During this entire time period, plaintiff maintained

regular contact with defendant and advised them of all extension

to her leave.

    20.     Plaintiff’s second test was delayed several times due

to no fault of her own, and on June 11, 2020, she was notified

that the test was rescheduled for June 16, 2020.

    21.     On Friday June 12, 2020, Ms. Haberlie told plaintiff

that if she did not return to work by June 15, 2020, she would

be terminated.

    22.     Plaintiff noted that her test was rescheduled for June

16, 2020 and Ms. Haberlie suggested she go to a different place

to be tested, but plaintiff said that she would follow the

directives of her doctor based upon her health insurance

coverage.

    23.     When plaintiff was unable to return on June 15, 2020,

Ms. Haberlie notified plaintiff that her job with defendant was

terminated.

    24.     At all times between May 14, 2020 and June 15, 2020,

plaintiff was on FMLA protected leave.
    25.     Defendant never requested an FMLA certification from

plaintiff despite that it was on notice that plaintiff had

requested FMLA protected leave.

    26.     In the one year prior to May 14, 2020, plaintiff

worked in excess of 1250 hours for defendant and thus was

qualified to take FMLA protected leave for up to 12 weeks.

    27.     Furthermore, plaintiff had not exceeded 12 weeks of

FMLA protected leave in 12 months prior to May 15, 2020.

    28. Plaintiff’s treating doctors were health care providers

as defined by the FMLA.

    29.     Plaintiff was at all times on a plan of continuing

treatment by her health care providers for her aforementioned

serious health condition.

    30.     Plaintiff provided notice, to defendant, of her need

for FMLA protected leave as soon as practicable as required by

the FMLA.

    31.     Defendant acted by and through its agents who had

authority to terminate the employment of plaintiff.

    32.     Plaintiff was unlawfully terminated by defendant in

violation of the FMLA, because plaintiff notified defendant that

she was unable to return to work, yet defendant insisted that

plaintiff return before she was cleared by her physician.
    33.   Defendant’s actions of insisting upon plaintiff’s

early return from her FMLA protected leave interfered with

plaintiff’s right to take FMLA leave.

    34.   As a direct result of her unlawful termination,

plaintiff has suffered and will continue in the future to suffer

actual damages in the form of lost pay, lost benefits and other

financial losses.

    35.   Plaintiff has engaged and will in the future engage in

great efforts to mitigate her damages by searching for new

employment, but she has to date and may in the future be

unsuccessful in her efforts to find equivalent employment.

    36.   Plaintiff is entitled to recover liquidated damages in

an amount equal to actual damages because defendant and its

agents intentionally, and/or in bad faith, violated the FMLA.

    37.   Plaintiff is entitled to recover reasonable attorneys’

fees and costs associated with the prosecution of this lawsuit.

    38.   Plaintiff is entitled to reinstatement of her

employment.

    39.   Section 5102 of the EPSLA requires defendant to pay

plaintiff for 80 hours of sick time caused when she was unable

to work due to the effects of COVID-19 including self-quarantine

recommended by her physician.
    40.   Defendant did not pay plaintiff for the first 80 hours

of her sick time caused when she was unable to work due to her

self-quarantine as set forth herein above.



                              COUNT 1—
                          FMLA INTERFERENCE

    41.   Plaintiff repeats paragraphs 1-40 as if more fully set

forth herein.

    42.   Defendant violated the FMLA by interfering with

plaintiff’s FMLA rights by unlawfully demanded her return from

FMLA protected leave before she was released to return to work

by her physician.

    43.   Defendant’s interference with plaintiff’s ability to

return to work resulted in her unlawful termination from

employment.

    44.   Plaintiff seeks damages caused by the loss of her job

and other relief noted herein above.



                               COUNT 2—
                VIOLATION OF SECTION 5102 OF THE EPSLA

    45.   Plaintiff repeats paragraphs 1-44 as if more fully set

forth herein.

    46.   Section 5102 of the FFCRA requires defendant to pay

plaintiff for 80 hours of sick time caused when she was unable

to work due to the effects of COVID-19.
    47.    Plaintiff was a member of the class for whose especial

benefit the EPSLA was enacted because she tested positive for

COVID-19 and had to self-quarantine and was unable to work as a

result.

    48.    The EPSLA created a right for plaintiff as a member of

this class to take paid sick leave from her work with defendant

BSL for up to 80 hours.

    49.    It is implicit in the EPSLA that the legislature

intended to create a remedy for members of plaintiff’s class to

enforce payment for unpaid sick leave due to them pursuant to

Section 5102 of the EPSLA in a court of law because the

legislature did not provide any administrative remedy that would

secure the intent to make the entire statute be effective and

certain.

    50.    Said intent was expressed in Section 5104 of the EPSLA

which prohibits employers from taking adverse action against

employees who take leave.

    51.    Furthermore, the relief provided by Section 5105 of

the EPSLA is incomplete because it is limited to fines and

imprisonment of the employer pursuant to the Fair labor

Standards Act of 1938 presumably by the U.S. Department of

Labor.

    52.    This punishment of the wrongdoer fails to enforce

actual payment to the class member for sick leave that is due.
    53.   Giving a right without a remedy could not have been

intended by the legislature.

    54.   Accordingly, because the statutory remedy in section

5105 of the EPSLA does not regulate the requirement for

plaintiff to receive the mandated 80 hours of paid sick time, a

right of action under 5102 is implied.

    55.   This implied right of action advances the purpose of

Section 5102 of the EPSLA by ensuring that plaintiff received

all of the paid sick leave to which she is entitled pursuant to

the statute in that the EPSLA was enacted to help persons such

as the plaintiff who are rendered unable to work due to COVID-19

and who suffer lost pay as a result.

    56.   This purpose of the EPSLA is set forth in the

introduction to the bill which sets forth in part that “. . .

[t]his bill responds to the COVID-19 . . . outbreak by providing

paid sick leave . . .” Public Law No. 116-127 (03/18/2020).

    57.   The purpose of the EPSLA is also set forth in Section

5102 which states in part that the 80 hours of paid sick time is

“. . . available immediately for use if the employee . . . has

been advised by a health-care provider to self-quarantine . . .”

Section 5102 of the FFCRA.

    58.   The purpose of the EPSLA is also set forth in Section

5110 which states in part that “. . . [e]mployers must pay up to

. . . $511 per day, and $5,110 in aggregate, for paid sick time
used by an employee [such as the plaintiff herein] who

experiences symptoms of COVID-19 or is required or advised to

self-quarantine.”     Section 5110 of the FFCRA.

     59.   Defendant owes plaintiff at 80 hours of unpaid sick

leave which defendant unlawfully failed to pay.

     60. As a result of defendant’s nonpayment of the paid sick

time due to her, plaintiff was caused to suffer other financial

harm and emotional distress.

     61.   Defendant’s management official, Ms. Haberle, acted

willfully and either knew that her conduct violated the EPSLA or

showed reckless disregard for the matter of whether her conduct

violated the EPSLA.

     62.   Defendant is vicariously liable for the unlawful

actions of its employees that were in violation of the EPSLA.



     WHEREFORE, plaintiff demands that judgment be entered in

her favor on Count 1 against defendant for lost pay and other

financial losses, liquidated damages, reasonable attorneys’ fees

and court costs, reinstatement of employment and any other

relief that this Honorable Court deems to be fair and proper,

and plaintiff demands that judgment be entered in her favor on

Count 2 against defendant for lost sick pay, emotional pain and
suffering, punitive damages and any other relief that this

Honorable Court deems to be fair and proper.




                                  /s/ Samuel A. Dion
                                  ____________________
                                  Samuel A. Dion, Esq.
                                  Dion & Goldberger
                                  1845 Walnut Street
                                  Suite 1199
                                  Philadelphia, PA 19103
                                  215-546-6033
                                  Fax: 215-546-6269
                                  Email: samueldion@aol.com
                                  Attorneys for Plaintiff
